Filed 7/13/16 In re Tyler J. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re Tyler J., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                   A146764
v.
                                                                     (Contra Costa County
Tyler J.,                                                            Super. Ct. No. J12-01396)
         Defendant and Appellant.


         Tyler J. admitted a felony allegation of a juvenile wardship petition alleging that
he acted as an accessory to an arson. (Pen. Code, §§ 32, 451, subd. (c).) He was ordered
to pay restitution jointly and severally with a coresponsible minor as a condition of
probation. After a contested restitution hearing, and a subsequent modification hearing,
the court set restitution in the amount of $153,800, with Tyler separately responsible for
$53,800. Tyler appeals from the modified restitution order.
         Assigned counsel has submitted a Wende1 brief, certifying that counsel has been
unable to identify any issues for appellate review. Counsel also has submitted a
declaration confirming that Tyler has been advised of his right to personally file a
supplemental brief raising any points which he wishes to call to the court’s attention. No
supplemental brief has been submitted. As required, we have independently reviewed the

         1
             People v. Wende (1979) 25 Cal. 3d 436.


                                                             1
record. (People v. Kelly (2006) 40 Cal. 4th 106, 109–110.) We find no arguable issues
and therefore affirm.
                   I.      BACKGROUND AND PROCEDURAL HISTORY
       A September 2012 arson fire at Antioch City Park damaged a play structure and
surrounding areas. Tyler was charged with the offense in a juvenile wardship petition.
Tyler admitted the allegation of an amended petition to having acted as an accessory to
the arson. The court’s disposition called for payment of restitution in an amount to be
determined, and liability was joint and several with a coresponsible minor, Brandon G.
       The City of Antioch (City) filed a victim impact statement, estimating that the cost
of rebuilding the damaged play structure would be $150,000. At an August 2013
hearing, the court ordered restitution in the amount of $153,800 be paid by Tyler, his
parents, and “the other minor whose charge has been sustained.” In October 2015, the
City moved to modify the restitution orders in Tyler’s and Brandon’s cases. Apparently,
an insurance carrier for Brandon’s family offered a $100,000 payment towards the
restitution obligation on condition that the court limit his liability to that amount. The
City proposed that the remaining balance of $53,800 be made the sole responsibility of
Tyler and his parents. Tyler’s counsel opposed the motion, arguing that any order
imposing anything other than joint and several liability would be inappropriate and
unauthorized.
       The juvenile court continued the hearing to allow the parties submit authority on
the issue, but Tyler failed to do so. At a further hearing on October 23, 2015, the court
granted the City’s motion, finding that the interests of the restitution statutes would be
served in allowing the victim to recover a substantial portion of its loss. The court
modified the restitution order, limited joint and several liability to $100,000, contingent
upon payment by the insurance carrier, with the remainder of the order remaining in full
force and effect. Tyler appeals that order.2


       2
        The restitution order is appealable as a postjudgment order. (In re Julian O.
(1994) 27 Cal. App. 4th 847, 852.)

                                               2
                                    II.     DISCUSSION
       Tyler did not challenge the amount of the restitution order when it was entered,
and he made no contention then (or now) that the original loss determination was not
supported by substantial evidence. His appeal is only from the modification order finding
him separately liable for the amount of loss in excess of $100,000. We find no arguable
issues. “In proceedings involving minors, the juvenile court is vested with discretion to
order restitution consistent with the goals of the juvenile justice system. [Citation.] The
goal of the juvenile justice system is to provide minors under the jurisdiction of the court
with care, treatment, and guidance that is consistent with their best interests and to hold
them accountable for their behavior as appropriate under the circumstances, consistent
with the interests of public safety and protection.” (In re Alexander A. (2011)
192 Cal. App. 4th 847, 853.) The legislative objective of ordering restitution in a juvenile
case is “to rehabilitate the defendant, deter future delinquent behavior, and make the
victim whole by compensating him for his economic losses.” (In re Anthony M. (2007)
156 Cal. App. 4th 1010, 1017; accord, In re S.S. (1995) 37 Cal. App. 4th 543, 549.)
“Generally speaking, restitution awards are vested in the trial court’s discretion and will
be disturbed on appeal only where an abuse of discretion appears. [Citation.] . . . A
reviewing court will generally examine an issue of law independently of a lower
tribunal’s ruling.” (In re K.F. (2009) 173 Cal. App. 4th 655, 661, fn. omitted.)
       Tyler submits no authority here, and submitted none in the court below, for the
proposition that joint and several liability is required by law in the circumstances of this
case. We are aware of none. Our review of the record fails to show that the juvenile
court abused its discretion.
                                    III.   DISPOSITION
       The order is affirmed.




                                              3
                                _________________________
                                Bruiniers, J.




We concur:


_________________________
Jones, P.J.


_________________________
Simons, J.




A146764


                            4